            Case 1:16-cv-00163-KGB Document 64 Filed 04/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

LETICIA VILLARREAL                                                                    PLAINTIFF

CAROLYN ARNETT                                                     CONSOLIDATED PLAINTIFF

v.                                 Case No. 1:16-CV-00163 KGB

KENNETH DEWITT, et al.                                                            DEFENDANTS

LARRY NORRIS, et al.                                          CONSOLIDATED DEFENDANTS

     PLAINTIFF’S UNOPPOSED MOTION TO VOLUNTARILY DISMISS WITHOUT
     PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCECURE 41(a)(2)

       NOW COMES Consolidated Plaintiff, CAROLYN ARNETT, by and through her

attorneys, and moves, without opposition, for the entry of a voluntary dismissal order as to all

Defendants, with each party bearing their own costs, in the matter of Arnett v. Dewitt, et al.,

Eastern District of Arkansas District Court Case No. 1:17-CV-00076-KGB, and in support

thereof, respectfully states as follows:

       1.         Federal Rule of Civil Procedure 41(a)(2) provides that an action may be dismissed

at the plaintiff’s request by court order, on terms that the court considers proper. See Fed. R.

Civ. P. 41(a)(2); see also Kern v. TXO Production Corp., 738 F.2d 968, 970 (8th Cir. 1984).

“The general practice of the federal courts is to permit voluntary dismissal, ‘unless the defendant

will suffer some plain legal prejudice other than the mere prospect of a second lawsuit.’” St. Paul

Fire and Marine Ins. Co. v. Casualty Reciprocal Exchange, 118 F.R.D. 480, 483 (W.D. Ark.

1987) (quoting 9 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 2364

at 165 (1971)).

       4.         “The purpose of Rule 41(a)(2) is primarily to prevent voluntary dismissals which

unfairly affect the other side. Courts generally will grant dismissals where the only prejudice the
            Case 1:16-cv-00163-KGB Document 64 Filed 04/30/20 Page 2 of 2




defendant will suffer is that resulting from a subsequent lawsuit.” Paulucci v. City of Duluth,

826 F.2d 780, 782 (8th Cir. 1987).       The current case has not been previously voluntarily

dismissed.

       5.       As explained in her contemporaneous supportive brief, Plaintiff wishes to

voluntarily dismiss the instant lawsuit. Defendants will suffer no prejudice from a voluntary

dismissal. Indeed, they do not even object to Plaintiff’s motion for voluntary dismissal. Plaintiff

therefore respectfully requests that this Honorable Court grant her motion for voluntary dismissal

without prejudice.

       WHEREFORE Consolidated Plaintiff, CAROLYN ARNETT, prays this Honorable

Court grants her motion for voluntary dismissal Arnett v. Dewitt, et al., Eastern District of

Arkansas District Court Case No. 1:17-CV-00076-KGB per Rule 41(a)(2), with each party

bearing their own costs, and for whatever other relief it deems appropriate and just.


                                                     Respectfully submitted,


                                                     Michael J. Laux
                                                     Michael J. Laux
                                                     E. Dist. Arkansas Bar No. 6278834
                                                     One of the Attorneys for PLAINTIFF
                                                     LAUX LAW GROUP
                                                     400 W. Capitol Avenue, Suite 1700
                                                     Little Rock, AR 72201
                                                     Telephone: (501) 242-0750
                                                     Facsimile: (501) 372-3482
                                                     E-mail: mlaux@lauxlawgroup.com
                                                             mikelaux@icloud.com




                                                 2
